—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule which prohibits inmates from using unauthorized controlled substances after two urinalysis tests yielded positive results for the presence of opiates. Contrary to petitioner’s contention, the misbehavior report together with the positive results of the EMIT tests provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Lahey v Kelly, 71 NY2d 135, 143). Furthermore, petitioner’s speculative allegation that his urine sample was confused with that of another inmate was insufficient to meet his burden on this issue (see, Matter of Frazier v Goord, 251 AD2d 800, 801, lv denied 92 NY2d 813). Even if preserved for our review (see, Matter of Murphy v Selsky, 239 AD2d 724), we would find petitioner’s remaining contentions, including his challenge to the chain of custody of his urine sample and the testing procedures used, to be unpersuasive.
Cardona, P. J., Mercure, Crew III, Peters and Graffeo, JJ., *880concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.